Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 22 is objected to because of the following informalities:  the period should be replaced at line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,5,6,8,16-17 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 13 each describe the strip of material to form multiple elements and dependent claims 2,5,6,8,16-17 further define features of the strip of material.  It is unclear if reference is made to the entire strip of material or merely one element.
Claim 6 recites the limitation "the folded strip of material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. IT appears claim 6 may have been intended to depend from claim 5 instead of claim 4.

Claim 19, final lines, recites “the cap comprising:” which is unclear and requires correction.
Claim 19 lacks clarity because line 5 recites “extension members extending from attachment portions”.  It is unclear which structure of the claim includes the attachment portions.
Claims 20-25 are rejected for depending from and including the recitations of claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-15,18-19,22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb et al. USPUB20100022823 (Goldfarb).
Regarding claims 1,4,13,19 Goldfarb discloses at Figures 3-7 a valve repair device having a strip of material; a coaptation element 68 formed from the strip of material (product by process limitation which the element is capable of being formed of such a material); a collar 19 (since it couples and rotatably joins elements) connected to the coaptation element; a pair of paddles 53 formed from the strip of material (product by process limitation and the paddles are capable of being formed of the material and connected to the coaptation element), wherein the paddles are movable between an open position and a closed position (Fig. 4B), and wherein the paddles are configured to attach to the native valve of the patient and close a gap in the native valve, Fig. 11B; and a cap 69 attached to the paddles. With specific regard to claim 19, extension members extending from attachment portions are readable on gripping portions extending from element 16.
Regarding claim 3 the paddles comprise an inner paddle portion 16 and an outer paddle portion 18.
Regarding claim 5, Figure 3 show a folded strip to form a plurality of layers.
Regarding claim 6, the limitation “formed from two layers of the folded strip material” is directed to a product by process limitation that fails to structurally distinguish a final product of a strip of material.
Regarding claim 7-8, the paddles are disposed over an extension member 16 which may comprise loops (para [0125].
Regarding claim 9, the claim may be interpreted to refer to a strip of material forming structure 16 which is an inner paddle portion.  Inner and outer may refer to a direction (such as in Figure 15 inner may be atrial direction and outer may be ventricular direction).  In this case the beginning and end of the strip material 16 are in the inner/atrial paddle portions.
Regarding claims 10 and 18 and 22, the device further comprises a base assembly 69, 74 (Figure 5B) that comprises a shaft 74 extending through the collar 19; and a cap 69 attached to the shaft 74 such that the cap 69 can be moved by the shaft away from the collar; wherein the pair of paddles are attached to the cap (e.g., fig. 5B); and wherein movement of the cap toward the collar causes the pair of paddles to move to the closed position, and movement of the cap away from the collar causes the pair of paddles to move to the open position (paragraph 80). 
Regarding claims 11-12, structures 16 may be characterized as clasps associated with each paddle, and having a barb 60, barb support portion, movable arm and a flexible portion between the moveable arm and barb configured such that pulling on the barbs first causes paddles to partially open then cause barb support portion to flex away from the moveable arm. 
Regarding claim 14 it can be construed that the collar is connected to the proximal end of the coaptation element since the distal end of the coaptation element is designed to pivot outward.
Regarding claim 15 the paddles can be seen (Fig. 3) connected to the distal end of the coaptation element at points 76.
Regarding claim 23-24, at least one auxiliary coaption element with curved struts is provided (Fig 7B, structure 16).
Regarding claim 25 an inflatable auxiliary coaption element is shown in Figure 10 and paragraphs [0093-0094].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,6-8,10,13,18,19,22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8,11,14,15,17-21 of U.S. Patent No. 11,129,717. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of the pending claims are recited and included in the scope of the issued claims and therefore the pending broader claims are anticipated by the narrower issued claims. See In re Goodman.
Claims 1-4,6-7,10,13-19,22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-5,8-17 of U.S. Patent No. 11,202,710. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of the pending claims are recited and included in the scope of the issued claims and therefore the pending broader claims are anticipated by the narrower issued claims. See In re Goodman.
Claims 1-8,10,13,18,19,22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,7-10,19-20,23 of U.S. Patent No. 11,147,672. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of the pending claims are recited and included in the scope of the issued claims and therefore the pending broader claims are anticipated by the narrower issued claims. See In re Goodman.
Claims 1,2,4,5,10,13,18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,14,19-23 of U.S. Patent No. 10993809. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of the pending claims are recited and included in the scope of the issued claims and therefore the pending broader claims are anticipated by the narrower issued claims. See In re Goodman.

Allowable Subject Matter
Claims 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldfarb USPUB 20060020275.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774